EXHIBIT 23 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10KSB/A, Amendment No. 2 of CRC Crystal Research Corporation, of our report dated October 9, 2008 on our audit of the restated financial statements of CRC Crystal Research Corporation as of December 31, 2007 and 2006, and the related restated statements of operations, stockholders’ equity and cash flows for the years then ended December 31, 2007, 2006 and Inception on March 22, 1993 through December 31, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada October
